Title: To Alexander Hamilton from Joseph Phillips, 16 December 1799
From: Phillips, Joseph
To: Hamilton, Alexander


          
            Sir
            Decr. 16th. 1799.
          
          In obedience to your order, I am on my way to join the 4th. Regt. to which I have been lately transfered, but Sir  previous to my proceeding any farther it will be very necessary for me to have my account settled with the paymaster Genl. which cannot be accomplished without an order specially for the purpose I will therefore thank you (if you think proper) to give an order to that   effect
          I am Sir your Most Obt. & very Humle. Sert.
          
            J. Phillips Surgn
             4th. Regt.
            43. No. 3d St. 
          
          Major Genl. Hamilton
        